Citation Nr: 1745096	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a cervical spine or neck condition.

2. Entitlement to service connection for a respiratory condition.

3. Entitlement to service connection for a skin condition.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Veteran underwent a Travel Board hearing with the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the record.

The Board previously remanded this case in June 2016 for further evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

There is an indication that there are relevant treatment records from the Puerto Rico VA hospital   Nonetheless, these records do not appear to be in the file and must be obtained.  All outstanding records of VA treatment must be obtained.  38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

Obtain all outstanding VA treatment records and associate with the file. Specifically search for medical records from the VA hospital in Puerto Rico.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


